

115 HR 4908 IH: To amend the Safe Drinking Water Act to provide assistance to schools to replace drinking water fountains that may contain lead, and for other purposes.
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4908IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Mr. Rush (for himself, Mr. Pallone, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to provide assistance to schools to replace drinking water fountains that may contain lead, and for other purposes. 
1.Drinking water fountain replacement for schools 
(a)In generalPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following:  1465.Drinking water fountain replacement for schools (a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a grant program to provide assistance to local educational agencies for the replacement of drinking water fountains manufactured prior to 1988. 
(b)Use of fundsFunds awarded under the grant program— (1)shall be used to pay the costs of replacement of drinking water fountains in schools; and 
(2)may be used to pay the costs of monitoring and reporting of lead levels in the drinking water of schools of a local educational agency receiving such funds, as determined appropriate by the Administrator. (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section not more than $5,000,000 for each of fiscal years 2019 through 2023.. 
(b)DefinitionsSection 1461 of the Safe Drinking Water Act (42 U.S.C. 300j–21) is amended— (1)in paragraph (2)— 
(A)by inserting or drinking water fountain after drinking water cooler each place it appears; and (B)by inserting or fountain after the cooler; and 
(2)in paragraph (5), by inserting or drinking water fountain after water cooler each place it appears. 